DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission, the Response filed on 16 May 2022, has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1-20 as presented in the Response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2010/0017216 A1 to Chakra et al. (“Chakra”) in view of U.S. Pat. App. Pub. No. 2010/0153160 A1 to Bezemer et al. (“Bezemer”).
Regarding independent claim 1, Chakra teaches the following limitations:
“A method, comprising: receiving, via an input device, user input comprising a request by a user to schedule a task at a calendaring application.” Chakra teaches, in para. [0009], “The present invention may be embodied as a method, system, or computer program product.” FIG. 1 of Chakra shows a “Client Device,” a “Calendar Interface,” a “Dialog” for “Create New Event,” and a “Title” of “Progress Meeting.” Communication with the client device in Chakra reads on the claimed “receiving, via an input device,” entries in the dialog in Chakra for the new progress meeting read on the claimed “user input comprising a request by a user to schedule a task,” and the calendar interface in Chakra reads on the claimed “calendaring application.”
“Identifying one or more characteristics of the task based on one or more of the user input, metadata associated with the task, and a context of the task.” FIG. 1 of Chakra shows fields for “Title” and “Location,” with entries in the fields being “Progress Meeting” and “Conf Room A,” respectively. The identifying of the title field and location field contents in Chakra reads on the claimed “identifying one or more characteristics of the task based on” “the user input.” Alternatively, the location in Chakra reads on the claimed “metadata associated with the task” and “context of the task.”
“Based at least in part on the user input, retrieving, from a data store, historical data.” Chakra teaches, in para. [0020], “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified.” Chakra teaches, in para. [0027], “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.” Identifying the appropriate event history and collecting metrics from the data store based on user entered data, in Chakra, reads on the claimed “based at least in part on the user input, retrieving, from a data store, historical data.”
“Determining one or more predictions of a duration of the task, based at least in part on: at least one identified characteristic.” Chakra teaches, in para. [0020], “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified. For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” The estimating of event durations, in Chakra, reads on the claimed “determining one or more predictions of a duration of the task,” use of the title and location information in Chakra reads on the claimed “based on at least one identified characteristic.”
“Outputting, via an output device, at least one of the one or more predictions.” Chakra teaches, in para. [0021], “Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered.” FIG. 1 of Chakra shows a “Client Device.” The presentation by the client device in Chakra reads on the claimed “outputting, via an output device,” and the estimated time duration in Chakra reads on the claimed “at least one of the” “predictions.”
“Subsequent to the outputting of the one or more predictions of the duration of the task, receiving user feedback directed to the calendaring application, the user feedback comprising user input indicative of an accuracy of the one or more predictions, the user feedback comprising one or more of a user correction to the one or more predictions, a user selection of the one or more predictions, and a user rating of the one or more predictions.” Chakra teaches, in para. [0021], “In scenario 110, an event being planned by coordinator 112 can be forecasted based on historically collected event metrics. Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered. The coordinator can choose to use the computed event duration to create the new event. Alternatively, based on information 124 presented, coordinator 112 can attempt to manually determine the duration for the event being planned.” Chakra teaches, in para. [0038], “Interface 420 can allow the user to select start and end times for a planned events with an option to use a forecasted duration for the event. For instance, interactive button 424 can invoke a forecast calculation for the event based on user entered data. The user can optionally override user entered time and duration by selecting the appropriate interface artifact.” FIG. 4 of Chakra shows “Duration,” “Forecast Time” and “Use Forecasted Time.” Actions by the user following presentation of the forecasted duration in Chakra reads on the claimed “subsequent to the outputting of the one or more predictions of the duration of the task,” choosing to use the computed event duration and/or selecting the option to use the forecasted time in Chakra reads on the claimed “receiving user feedback directed to the calendaring application, the user feedback comprising user input indicative of the accuracy of the one or more predictions, the user feedback comprising” “a user selection of the one or more predictions.” Attempting to manually determine the duration and/or declining the option to use the forecasted time in Chakra reads on the claimed “the user feedback comprising user input indicative of an accuracy of the one or more predictions, the user feedback comprising” “a user correction to the one or more predictions,” where the user defined duration reads on the claimed “user correction to the one or more predictions.”
“Updating, at the data store, the historical data based on the user feedback.” FIG. 1 of Chakra shows “View History” and FIG. 4 of Chakra shows “View Events History.” Chakra teaches, in para. [0027], “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.” Chakra teaches, in para. [0029], “History manager 222 can process metrics 218 and enable users to access past event metrics 218.” Chakra teaches, in para. [0029], “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” The auditing of previous event durations in the data store in Chakra reads on the claimed “updating, at the data store, the historical data,” and the auditing being performed as a result of a decision not to use a forecasted duration in Chakra reads on the claimed “based on the user feedback.”
“Based on the updating of the historical data determine a subsequent prediction of a task duration of a second task at the calendaring application.” Chakra teaches, in para. [0029], “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” The adjusting of forecast accuracy resulting from the audit in Chakra reads on the claimed “based on the updating of the historical data,” and any subsequent forecasting of duration of a subsequent event using the more accurate forecast in Chakra reads on the claimed “determine a subsequent prediction of a task duration of a second task at the calendaring application.”
Bezemer teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Chakra:
The claimed “historical data” is data “that includes one or more prior duration estimates for the task that the user previously engaged in.” As shown in FIG. 1 of Chakra, a “Coordinator 112” that seeks to plan a new meeting, is one example of the claimed “user.” Chakra does not appear to explicitly teach that the coordinator previously engaged in meetings in the past. Bezemer remedies any deficiencies of Chakra. Bezemer teaches, in para. [0120], “For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots.” Bezemer teaches, in para. [0122], “The meeting scheduler is integrated with a plurality of other meeting management applications, and shares with them a coherent knowledge source. As a result, information at one of the applications is automatically propagated to other relevant applications.” The information about past occurrences, where meetings were scheduled for periods of time, in Bezemer, reads on the claimed “historical data that includes one or more prior duration estimates for the task.” The user A, in Bezemer, is analogous to the coordinator in Chakra, and in addition to coordinating planning of meetings, the user A actually engages in the meetings. The user A having had meetings with the team T in the past, in Bezemer, reads on the claimed “task that the user previously engaged in.” The fact that Bezemer explicitly mentions the possibility of the knowledge, in Bezemer, being shared with other applications, like the one in Chakra, speaks to the obviousness of the combination.
The claimed “determining one or more predictions” is “based at least in part on” “the user having previously engaged in the task, and the one or more prior duration estimates.” Bezemer teaches, in para. [0120], “For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots.” The determining of a meeting duration, in Bezemer, reads on the claimed “determining one or more predictions.” The meeting duration being based on the user A having had prior meetings with team T, in Bezemer, reads on the claimed “based at least in part on” “the user having previously engaged in the task.” The meeting duration being made up of the scheduled duration plus the 30-minute extension, in Bezemer, reads on the claimed “based at least in part on” “the one or more prior duration estimates.”
Bezemer describes, in its abstract, a system and method for supporting coordination of resources for events in an organization, such as meetings, similar to the claimed invention and to Chakra. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the duration determination processes of Chakra, to include consideration of prior duration estimates, as in Bezemer, to avoid underutilization of meeting resources, delaying of meetings, and abnormally terminating meetings, as taught by Bezemer (see para. [0120]). Also note that Bezemer teaches use of its information with applications like those of Chakra (see paras. [0048] and [0122]).
Regarding claim 2, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 1, wherein at least one of the one or more characteristics is extracted from input text, from received sound, or from a data file.” Chakra teaches, in para. [0020], “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified. For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” The use of historic metrics for progress meetings based on the phrase being entered in the title field in Chakra reads on the claimed “wherein at least one of the” “characteristics is extracted from input text.”
Regarding claim 3, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 1, wherein the metadata is extracted from input text, from received sound, or from a data file.” Chakra teaches, in para. [0020], “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified. For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” The use of location information entered in the location field in Chakra reads on the claimed “wherein the metadata is extracted from input text.”
Regarding claim 5, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 1, wherein the historical data further includes rules-based duration estimates.” Bezemer teaches, in para. [0081], “A set of machine learning classifiers (eg., classifiers using decision trees, neural networks, nearest neighbor algorithms, etc.) are used in the learning engine 320 to observe patterns and learn on the acquired data. The learned knowledge is then transformed into description logic rules which are added to the rules logic 326.” Bezemer teaches, in para. [0120], “For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots. It will then prompt user A that the feasible time slots are found based on a 30-minute longer duration because the meeting he scheduled in the past often last 30 minutes longer than what he scheduled, and suggests he use the recommended meeting duration.” Patterns of past meeting durations, in Bezemer, read on the claimed “historical data.” Past meeting durations learned by the learning engine, using logic rules, in Bezemer, read on the claimed “rules-based duration estimates.” The rationales for combining the teachings of Chakra and Bezemer, from the rejection of claim 1, also apply to this rejection of claim 5.
Regarding claim 6, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 1, wherein the historical data is selected based on previously received feedback about accuracies of one or more previous task duration estimates.” Bezemer teaches, in para. [0120], “For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots. It will then prompt user A that the feasible time slots are found based on a 30-minute longer duration because the meeting he scheduled in the past often last 30 minutes longer than what he scheduled, and suggests he use the recommended meeting duration.” Use of past meeting data, in Bezemer, reads on the claimed “historical data is selected.” The identification of scheduled durations of past meetings being off by 30 minutes, in Bezemer, reads on the claimed “selected based on previously received feedback about accuracies of one or more previous task duration estimates.” The rationales for combining the teachings of Chakra and Bezemer, from the rejection of claim 1, also apply to this rejection of claim 6.
Regarding claim 7, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 1, wherein the at least one prediction of the duration of the task: is in the form of time-based classifications; and is used to determine a start time for the task.” FIG. 4 of Chakra shows an “Estimated End Time” of “10:10AM” and an “Estimated Duration” of “1h 10m,” which read on the claimed “time-based classifications.” Chakra teaches, in para. [0026], “Event forecast 226 can include a start and end time, duration, and a start time and duration.” The combination of the estimated end time and estimated duration in Chakra necessarily indicates a start time, and thus, reads on the claimed “used to determine a start time for the task.” Additionally or alternatively, the inclusion of event start times in forecasts in Chakra reads on the claimed “determine a start time for the task.”
Regarding claim 8, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 1, further comprising: adding an entry to a user calendar at the calendaring application, when the user feedback indicates the accuracy of the at least one prediction at least matches a threshold.” FIG. 4 of Chakra shows “My Calendar” for a user, “Create Forecasted Event” and “Import Event Data” options for the calendar, “Create New Event” for adding event information, “Use Forecasted Time” for opting to use the calculated “Estimated End Time” and “Estimated Duration,” and “Create” for incorporating an event into the calendar. The placement of created events in the calendar of FIG. 4 in Chakra reads on the claimed “adding an entry to a user calendar at the calendaring application.” The selection of the option to use the forecasted time in Chakra reads on the claimed “when the user feedback indicates the accuracy of the at least one prediction at least matches a threshold,” where the claimed “threshold” is whatever metric the user used to decide that the forecasted time was accurate enough for use.
“Modifying an order of a plurality of tasks comprising a list based on the one or more predictions.” Chakra teaches, in para. [0034], “Users of calendar system 330 can receive forecast duration for desired events. System 330 can request a one or more duration forecasts for one or more events. For instance, users can choose to "optimize" their events for a busy day. Additionally, requests for alternative start and duration times can be requested based on user preference, conflict schedules with other participants, and other extenuating factors.” Providing alternative start and duration times for events in Chakra reads on the claimed “modifying an order of” “tasks comprising a list,” where the calendar layout in Chakra is reads on the claimed “list.” The involvement of forecasted duration times in the providing of alternatives in Chakra reads on the claimed “based on the” “predictions.”
“Providing, when the task is an appointment, the one or more predictions during appointment creation.” FIG. 4 of Chakra shows “Progress Meeting,” which reads on the “task is an appointment;” “Estimated Duration,” which reads on the claimed “providing” “the one or more predictions;” and “Create New Event,” which reads on the claimed “during appointment creation.”
Regarding claim 9, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 1, wherein the historical data is sharable.” Chakra teaches, in para. [0029], “History manager 222 can process metrics 218 and enable users to access past event metrics 218.” The accessibility of users to metrics in Chakra reads on the claimed “historical data is sharable.”
Regarding claim 11, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 1, further comprising based on the determining of the one or more predictions, automatically finding one or more blocks of time in a user calendar at the calendaring application to accommodate the one or more predictions.” Chakra teaches, in para. [0034], “Additionally, requests for alternative start and duration times can be requested based on user preference, conflict schedules with other participants, and other extenuating factors.” FIG. 4 of Chakra shows a “Calendar Interface” with days of a week depicted therein. Any information responsive to the requests for alternative start and duration times in Chakra reads on the claimed “finding one or more blocks of time.” Additionally or alternatively, reviewing the days of the week while creating an event in Chakra reads on the claimed “finding one or more blocks of time.” The weekly view in Chakra reads on the claimed “in a user calendar at the calendaring application.” Any eventual scheduling of events based on forecasted times in Chakra reads on the claimed “to accommodate the at least one prediction.” Additionally or alternatively, the automatic identification and/or booking of feasible time slots, as described in paras. [0120] and [0121], of Bezemer, reads on the claim limitations. The rationales for combining the teachings of Chakra and Bezemer, from the rejection of claim 1, also apply to this rejection of claim 11.
Regarding independent claim 12, Chakra teaches the following limitations:
“A trainable computing system, comprising: a network interface that receives user input comprising a request by a first user to schedule a task at a calendaring application.” Chakra teaches, in para. [0009], “The present invention may be embodied as a method, system, or computer program product.” FIG. 1 of Chakra shows a “Client Device,” a “Calendar Interface,” a “Dialog” for “Create New Event,” and a “Title” of “Progress Meeting.” The interface between the calendar interface and the client device in Chakra reads on the claimed “network interface,” communications from the client device to the calendar interface in Chakra reads on the claimed “receives user input,” entries in the dialog in Chakra for the progress meeting read on the claimed “request by a first user to schedule a task,” and the calendar interface in Chakra reads on the claimed “at a calendaring application.”
“One or more processors executing a task feature identifier portion that identifies one or more characteristics of the task based on one or more of the user input, metadata associated with the task, and a context of the task.” Chakra teaches, in para. [0014], “A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus.” Chakra teaches, in para. [0017], “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” FIG. 1 of Chakra shows fields for “Title” and “Location,” with entries in the fields being “Progress Meeting” and “Conf Room A,” respectively. The combination of processors and instructions in Chakra reads on the claimed “processors executing,” the title field and location field in Chakra reads on the claimed “task feature identifier portion that identifies one or more characteristics of the task based on” “the user input.” Alternatively, the location in Chakra reads on the claimed “metadata” and “context.” Alternatively, the “Planning Server” and “Scheduling Data” in FIG. 2 of Chakra read on the claimed “task feature identifier portion.”
“A data store that stores historical data.” Chakra teaches, in para. [0027], “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.”
“The one or more processors executing a duration predictor that calculates one or more predictions of a duration of the task, based at least in part on the user input” “and the one or more characteristics.” Chakra teaches, in para. [0025], “In system 200, past events metrics 218 can be used to generate a duration forecast for an event. Planning server 220 can utilize metrics 218 in association with scheduling data 232 to compute a duration for a given event.” Chakra teaches, in para. [0033], “Presentation system 340 can utilize technologies to collect metrics 342 such as biometrics, presence detection, voice recognition, face recognition, and the like.” Chakra teaches, in para. [0034], “Additionally, requests for alternative start and duration times can be requested based on user preference, conflict schedules with other participants, and other extenuating factors.” The elements of the system that generate the duration forecast in Chakra read on the claimed “duration predictor,” the computing of duration forecasts in Chakra reads on the claimed “calculates one or more predictions of a duration of the task,” and use of user preference and task descriptors in Chakra reads on the claimed “based at least in part on the user input” and “the one or more characteristics.”
“The one or more processors further executing a feedback obtainer that receives, in response to the one or more predictions of the duration of the task, user feedback directed to the calendaring application, the user feedback comprising user input indicative of an accuracy of the one or more predictions.” Chakra teaches, in para. [0021], “In scenario 110, an event being planned by coordinator 112 can be forecasted based on historically collected event metrics. Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered. The coordinator can choose to use the computed event duration to create the new event. Alternatively, based on information 124 presented, coordinator 112 can attempt to manually determine the duration for the event being planned.” Chakra teaches, in para. [0038], “Interface 420 can allow the user to select start and end times for a planned events with an option to use a forecasted duration for the event. For instance, interactive button 424 can invoke a forecast calculation for the event based on user entered data. The user can optionally override user entered time and duration by selecting the appropriate interface artifact.” FIG. 4 of Chakra shows “Duration,” “Forecast Time” and “Use Forecasted Time.” The calendar interface receiving actions by the user following presentation of the forecasted duration in Chakra reads on the claimed “feedback obtainer that receives, in response to the one or more predictions of the duration of the task, user feedback directed to the calendaring application,” choosing to use the computed event duration and/or selecting the option to use the forecasted time in Chakra reads on the claimed “the user feedback comprising user input indicative of the accuracy of the” “predictions.” Additionally or alternatively, receiving a manually determination of the duration and/or refusal of the option to use the forecasted time in Chakra reads on the claimed “the user feedback comprising user input indicative of an accuracy of the” “predictions.”
“The one or more processor further executing an updater that updates the historical data based on the user feedback.” FIG. 1 of Chakra shows “View History” and FIG. 4 of Chakra shows “View Events History.” Chakra teaches, in para. [0027], “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.” Chakra teaches, in para. [0029], “History manager 222 can process metrics 218 and enable users to access past event metrics 218.” Chakra teaches, in para. [0029], “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” The elements of Chakra for facilitating auditing of previous event durations in Chakra reads on the claimed “updater that updates the historical data based on the user feedback.”
“Based on the updater updating the historical data, the one or more processors further executing the updater to determine a subsequent prediction of a task duration of a second task at the calendaring application.” Chakra teaches, in para. [0029], “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” The adjusting of forecast accuracy resulting from the audit in Chakra reads on the claimed “based on the updater updating the historical data,” and any subsequent forecasting of duration of a subsequent event using the more accurate forecast in Chakra reads on the claimed “executing the updater to determine a subsequent prediction of a task duration of a second task at the calendaring application.”
Bezemer teaches limitations below of independent claim 12 that do not appear to be explicitly taught in their entirety by Chakra:
The claimed “historical data” is data “that includes one or more prior duration estimates for the task that a second user previously engaged in.” As shown in FIG. 1 of Chakra, a “Coordinator 112” that seeks to plan a new meeting, is one example of the claimed “user.” Chakra does not appear to explicitly teach that the coordinator previously engaged in meetings in the past. Bezemer remedies any deficiencies of Chakra. Bezemer teaches, in para. [0120], “For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots.” Bezemer teaches, in para. [0122], “The meeting scheduler is integrated with a plurality of other meeting management applications, and shares with them a coherent knowledge source. As a result, information at one of the applications is automatically propagated to other relevant applications.” The information about past occurrences, where meetings were scheduled for periods of time, in Bezemer, reads on the claimed “historical data that includes one or more prior duration estimates for the task.” The user A, in Bezemer, is analogous to the coordinator in Chakra, and in addition to coordinating planning of meetings, the user A actually engages in the meetings. The user A having had meetings with the team T in the past, in Bezemer, reads on the claimed “task that a second user previously engaged in,” wherein any member of the team T, in Bezemer, reads on the claimed “second user.” The fact that Bezemer explicitly mentions the possibility of the knowledge, in Bezemer, being shared with other applications, like the one in Chakra, speaks to the obviousness of the combination.
The claimed “calculates one or more predictions” is “based at least in part on” “the second user having previously engaged in the task” and “the one or more prior duration estimates.” Bezemer teaches, in para. [0120], “For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots.” The determining of the meeting duration, in Bezemer, reads on the claimed “calculates one or more predictions.” The determined meeting duration being based on information stemming from prior meetings involving the team T, in Bezemer, reads on the claimed “based at least in part on” “the second user having previously engaged in the task.” The determined meeting duration being based on the prior scheduled duration and the 30-minute extension, in Bezemer, reads on the claimed “based at least in part on” “the one or more prior duration estimates.”
Bezemer describes, in its abstract, a system and method for supporting coordination of resources for events in an organization, such as meetings, similar to the claimed invention and to Chakra. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the duration determination processes of Chakra, to include consideration of prior duration estimates, as in Bezemer, to avoid underutilization of meeting resources, delaying of meetings, and abnormally terminating meetings, as taught by Bezemer (see para. [0120]). Also note that Bezemer teaches use of its information with applications like those of Chakra (see paras. [0048] and [0122]).
Regarding claim 13, the combination of Chakra and Bezemer teaches the following limitations:
“The system of claim 12, further comprising a user device by which the system presents the one or more predictions, wherein the user device is one or more of a personal digital assistant, a wearable device, and an appliance.” FIG. 1 of Chakra shows “Client Device” images that read on the claimed “user device is” “a personal digital assistant,” and also dialog images that read on the claimed “system presents the one or more predictions.”
Regarding claim 14, the combination of Chakra and Bezemer teaches the following limitations:
“The system of claim 13, wherein the user device is remote from the task feature identifier, the duration predictor, and the feedback obtainer.” FIG. 2 of Chakra shows “Scheduling Data” and “Planning Server” elements that read on the claimed “task feature identifier, a “Forecasting Engine” that reads on the claimed “duration predictor,” and “Data Store” that reads on the claimed “feedback obtainer.” All are shown as being remote from a “Presentation Device” in FIG. 2 of Chakra, which reads on the claimed “user device is remote.”
Regarding claim 15, the combination of Chakra and Bezemer teaches the following limitations:
“The system of claim 12, wherein the duration predictor includes machine learning logic and compares a result of a predictive model with truth data.” Bezemer teaches, in para. [0080], “The learning engine 320 autonomously and dynamically adapts the behavior of the meeting application 316 by learning patterns in the data recorded from various sources to form description logic rules. The sources of data include application usage patterns, and data from the knowledge acquisition layer. This dynamic adaptation results in, for example, a better user experience and a more efficient system.” Bezemer teaches, in para. [0081], “A set of machine learning classifiers (eg., classifiers using decision trees, neural networks, nearest neighbor algorithms, etc.) are used in the learning engine 320 to observe patterns and learn on the acquired data. The learned knowledge is then transformed into description logic rules which are added to the rules logic 326.” Bezemer teaches, in para. [0120], “The meeting scheduler intelligently handles this uncertainty by learning the patterns of meetings using machine learning algorithms. For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots. It will then prompt user A that the feasible time slots are found based on a 30-minute longer duration because the meeting he scheduled in the past often last 30 minutes longer than what he scheduled, and suggests he use the recommended meeting duration.” The use of machine learning algorithms for determining proposed durations, in Bezemer, reads on the claimed “wherein the duration predictor includes machine learning logic.” The machine learning algorithms learning based on comparing proposed durations to actual durations, in Bezemer, reads on the claimed “compares a result of the predictive model with truth data.” The rationales for combining the teachings of Chakra and Bezemer, from the rejection of claims 1 and 12, also apply to this rejection of claim 16.
Regarding claim 16, the combination of Chakra and Bezemer teaches the following limitations:
“The system of claim 11, wherein the feedback obtainer receives the user feedback from the user at one or more specified times, and wherein the one or more specified times include: when the one or more predictions are presented, during the task, and when the task is completed.” Chakra teaches, in para. [0021], “In scenario 110, an event being planned by coordinator 112 can be forecasted based on historically collected event metrics. Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered. The coordinator can choose to use the computed event duration to create the new event. Alternatively, based on information 124 presented, coordinator 112 can attempt to manually determine the duration for the event being planned.” Chakra teaches, in para. [0029], “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” Chakra teaches, in para. [0038], “Interface 420 can allow the user to select start and end times for a planned events with an option to use a forecasted duration for the event. For instance, interactive button 424 can invoke a forecast calculation for the event based on user entered data. The user can optionally override user entered time and duration by selecting the appropriate interface artifact.” The calendar interface receiving actions by the user following presentation of the forecasted duration in Chakra reads on the claimed “the feedback obtainer receives the user feedback from the user at” “specified times” that “include when the one or more predictions are presented.” Additionally or alternatively, the auditing of historic metrics such as previous event durations in Chakra reads on the claimed “specified times include” “when the task is completed.”
Regarding claim 17, the combination of Chakra and Bezemer teaches the following limitations:
“The system of claim 12, wherein the one or more processors further execute a metadata identifier that identifies the metadata associated with the task, and wherein the duration predictor calculates the one or more predictions of the duration of the task based further on the metadata.” Chakra teaches, in para. [0020], “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified. For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” Elements of the system in Chakra that facilitate understanding of the event location information read on the claimed “metadata identifier that identifies the metadata associated with the task,” the estimating of event duration in Chakra reads on the claimed “the duration predictor calculates the one or more predictions of the duration of the task,” and the estimating being based on location information in Chakra reads on the claimed “calculates the” “predictions” “based further on the metadata.”
Regarding independent claim 18, Chakra teaches the following limitations:
“A method, comprising: receiving, via an input device, user input comprising a request by a user to schedule a first task at a calendaring application.” Chakra teaches, in para. [0009], “The present invention may be embodied as a method, system, or computer program product.” FIG. 1 of Chakra shows a “Client Device,” a “Calendar Interface,” a “Dialog” for “Create New Event,” and a “Title” of “Progress Meeting.” Communication with the client device in Chakra reads on the claimed “receiving, via an input device,” entries in the dialog in Chakra for the progress meeting read on the claimed “user input comprising a request by a user to schedule a first task,” and the calendar interface in Chakra reads on the claimed “calendaring application.”
“Deducing context information of the first task.” FIG. 1 of Chakra shows fields for “Title” and “Location,” with entries in the fields being “Progress Meeting” and “Conf Room A,” respectively. The recognizing of the title field and location field contents for the event in Chakra reads on the claimed “deducing context information of the first task.”
“Retrieving, from a data store, historical data related to the first task.” Chakra teaches, in para. [0020], “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified.” Chakra teaches, in para. [0027] of Chakra states, “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.” Identifying the appropriate event history and collecting metrics from the data store in relation to an event in Chakra reads on the claimed “retrieving, from a data store, historical data related to the first task.”
“Calculating an estimate of a duration of the first task based at least in part on the context information.” Chakra teaches, in para. [0020], “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified. For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” The estimating of event durations in Chakra reads on the claimed “calculating an estimate of a duration of the first task,” use of the title and location information in Chakra reads on the claimed “based at least in part on the context information.”
“Outputting, via an output device, the estimate of the duration of the first task.” Chakra teaches, in para. [0021], “Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered.” FIG. 1 of Chakra shows a “Client Device.” The presentation by the client device in Chakra reads on the claimed “outputting, via an output device,” and the estimated time duration in Chakra reads on the claimed “estimate of the duration of the first task.”
“In response to the outputting of the estimate of the duration of the first task, obtaining user feedback directed to the calendaring application, the user feedback comprising user input indicative of an accuracy of the estimate of the duration of the first task, the user feedback comprising one or more of a user correction to the estimate, a user selection of the estimate, and a user rating of the estimate.” Chakra teaches, in para. [0021], “In scenario 110, an event being planned by coordinator 112 can be forecasted based on historically collected event metrics. Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered. The coordinator can choose to use the computed event duration to create the new event. Alternatively, based on information 124 presented, coordinator 112 can attempt to manually determine the duration for the event being planned.” Chakra teaches, in para. [0038], “Interface 420 can allow the user to select start and end times for a planned events with an option to use a forecasted duration for the event. For instance, interactive button 424 can invoke a forecast calculation for the event based on user entered data. The user can optionally override user entered time and duration by selecting the appropriate interface artifact.” FIG. 4 of Chakra shows “Duration,” “Forecast Time” and “Use Forecasted Time.” Actions by the user following presentation of the forecasted duration in Chakra reads on the claimed “in response to the outputting of the estimate of the duration of the first task,” choosing to use the computed event duration and/or selecting the option to use the forecasted time in Chakra reads on the claimed “obtaining user feedback directed to the calendaring application, the user feedback comprising user input indicative of the accuracy of the estimate of the duration of the first task, the user feedback comprising” “a user selection of the estimate.” Attempting to manually determine the duration and/or declining the option to use the forecasted time in Chakra reads on the claimed “the user feedback comprising user input indicative of an accuracy of the estimate of the duration of the task, the user feedback comprising” “a user correction to the estimate,” where the user defined duration reads on the claimed “user correction to the estimate.”
“Updating, at the data store, the historical data based on the user feedback.” FIG. 1 of Chakra shows “View History” and FIG. 4 of Chakra shows “View Events History.” Chakra teaches, in para. [0027], “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.” Chakra teaches, in para. [0029], “History manager 222 can process metrics 218 and enable users to access past event metrics 218.” Para. [0029] of Chakra also states, “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” The auditing of previous event durations in the data store in Chakra reads on the claimed “updating, at the data store, the historical data,” and the auditing being performed as a result of a decision not to use a forecasted duration in Chakra reads on the claimed “based on the user feedback.”
“Based on the updating of the historical data determine a subsequent estimate of a task duration of a third task at the calendaring application.” Chakra teaches, in para. [0029], “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” The adjusting of forecast accuracy resulting from the audit in Chakra reads on the claimed “based on the updating of the historical data,” and any subsequent forecasting of duration of a subsequent event using the more accurate forecast in Chakra reads on the claimed “determine a subsequent estimate of a task duration of a third task at the calendaring application.”
Bezemer teaches limitations below of independent claim 18 that do not appear to be explicitly taught in their entirety by Chakra:
The claimed “historical data” is data that “includes one or more prior duration estimates for a second task that the user or other user has previously engaged in.” As shown in FIG. 1 of Chakra, a “Coordinator 112” that seeks to plan a new meeting, is one example of the claimed “user.” Chakra does not appear to explicitly teach that the coordinator previously engaged in meetings in the past. Bezemer remedies any deficiencies of Chakra. Bezemer teaches, in para. [0120], “For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots.” Bezemer teaches, in para. [0122], “The meeting scheduler is integrated with a plurality of other meeting management applications, and shares with them a coherent knowledge source. As a result, information at one of the applications is automatically propagated to other relevant applications.” The information about past occurrences, where meetings were scheduled for periods of time, in Bezemer, reads on the claimed “historical data that includes one or more prior duration estimates for a second task,” wherein a prior meeting reads on the claimed “second task.” The user A, in Bezemer, is analogous to the coordinator in Chakra, and in addition to coordinating planning of meetings, the user A actually engages in the meetings. The user A having had meetings with the team T in the past, in Bezemer, reads on the claimed “second task that the user or other user previously engaged in.” The fact that Bezemer explicitly mentions the possibility of the knowledge, in Bezemer, being shared with other applications, like the one in Chakra, speaks to the obviousness of the combination.
The claimed “calculating an estimate” is “based at least in part on” “the user or other user having previously engaged in the second task, and the one or more prior duration estimates.” Bezemer teaches, in para. [0120], “For example, the meeting scheduler learns that a meeting organized by user A with the team T often lasts for about 30 minutes longer than scheduled. When user A schedules a meeting with the team T, the meeting scheduler will automatically add 30 minutes to the meeting duration requested by user A, and then find feasible time slots.” The determining of the meeting duration, in Bezemer, reads on the claimed “calculating an estimate.” The determined meeting duration being based on information stemming from prior meetings involving the user A and the team T, in Bezemer, reads on the claimed “based at least in part on” “the user or other user having previously engaged in the second task.” The determined meeting duration being based on the prior scheduled duration and the 30-minute extension, in Bezemer, reads on the claimed “based at least in part on” “the one or more prior duration estimates.”
Bezemer describes, in its abstract, a system and method for supporting coordination of resources for events in an organization, such as meetings, similar to the claimed invention and to Chakra. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the duration determination processes of Chakra, to include consideration of prior duration estimates, as in Bezemer, to avoid underutilization of meeting resources, delaying of meetings, and abnormally terminating meetings, as taught by Bezemer (see para. [0120]). Also note that Bezemer teaches use of its information with applications like those of Chakra (see paras. [0048] and [0122]).
Regarding claim 19, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 18, wherein the context information includes one or more characteristics of the first task and one or more items of metadata of the first task, and wherein the historical data includes data relating to lookalike users of the user and is available to other devices and applications of other users other than the user.” Chakra teaches, in para. [0020], “For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” Chakra teaches, in para. [0027], “Metrics 218 can be collected through interface 216 such as the number of participants 214, the time each presenter 212 utilizes for the event, topic information, the length of the event, and the like. For instance, interface 216 can record the time spent on each slide of a slideshow presentation for an event. Further, individual metrics can be tracked for each participant, which can be used in part to compute an aggregate duration based on individual metrics.” Chakra teaches, in para. [0029], “History manager 222 can process metrics 218 and enable users to access past event metrics 218.” The title information and location information in Chakra read on the claimed “context information,” “characteristics of the first task,” and “items of metadata of the first task.” Historic metrics for individuals involved in the same meetings as users reads on the claimed “historical data includes data relating to lookalike users of the user,” and accessibility of the metrics to users in Chakra reads on the claimed “available to other devices and applications of other users other than the user.”
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chakra, in view of Bezemer, and further in view of U.S. Pat. App. Pub. No. 2015/0178690 A1 to May et al. (“May”).
Regarding claim 4, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 1, wherein the metadata includes: a time of day at which the task is to be started, a time of day at which the task is to be completed, a participant in the task, and a nature of the task, and wherein the determining of the one or more predictions is further based on the metadata.” FIG. 4 of Chakra shows: a “Start Time” that sets a range that reads on the claimed “time of day at which the task is to be started,” an “End Time” that reads on the claimed “time of day at which the task is to be completed,” “Attendees” that read on the claimed “participant in the task,” and “Title” that reads on the claimed “nature of the task.” May teaches, in para. [0046], “The apparatus 800 of the illustrated example includes the metadata interface 804 to manage (e.g., generate, modify, read, and/or write) metadata information such as user-provided information (e.g., event description, meeting location, duration, start time, end time, attendees, alarm options, recurrence options, category options, notes, dial-in conference call numbers, etc.) to create a calendar event.” May, therefore, teaches that information like the kind used in FIG. 4 of Chakra, can be metadata.
May describes managing calendar events (see para. [0001]), similar to the claimed invention and to the combination of Chakra and Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have stored the new event data, of the combination of Chakra and Bezemer, as metadata, as in May, because doing so facilitates comparing data for purposes of scheduling meetings, as taught by May (see para. [0047]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra, in view of Bezemer, and further in view of U.S. Pat. App. Pub. No. 2016/0063192 A1 to Johnson et al. (“Johnson”).
Regarding claim 10, Johnson teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Chakra and Bezemer:
“The method of claim 1, wherein determining the one or more predictions of the duration of the task includes using a neural network.” As noted above, the combination of Chakra and Bezemer teaches aspects that read on the claimed “determining the one or more predictions of the duration of the task,” but lacks disclosure of the claimed “neural network.” Johnson teaches, in para. [0062], “Referring to FIG. 2, an example Duration Estimator module is shown. Duration estimation is accomplished depending upon the information initially available, for example a history of procedures 24, and then a learning loop 23 is implemented that reduces the forecast error by incorporating additional information such as accurate case times and well measured descriptive attributes that serve as leading indicators.” Johnson teaches, in para. [0069], “A learning loop 23 is established that finely records attributes and procedure times. As is the case when first classifying duration from the historical record, techniques including Artificial Neural Networks, Multivariate Regression, Analysis of Variance (ANOVA) and Correlation Analysis are used to refine predictive capability and tighten the confidence bounds. Additionally new descriptive attributes may be appended in order to test and improve forecast accuracy.”
Johnson describes business scheduling systems (see abstract) similar to the claimed invention and to the combination of Chakra and Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forecasting (estimating) processes of the combination of Chakra and Bezemer to include the neural network aspects of Johnson, for improving forecast accuracy, as taught by Johnson (see para. [0069]).
Regarding claim 20, the combination of Chakra and Bezemer teaches the following limitations:
“The method of claim 18, wherein, in the calculating, a” “duration prediction model is used.” Para. [0030] of Chakra states, “Forecasting engine 224 can calculate an estimated duration for an event based on one or more metrics 218. In one embodiment, engine 224 can be used to model new events based on specific types of past events 205. For instance, users can establish product review meetings as a model which specific metrics can be matched against to form a blueprint for future events.”
Johnson teaches limitations below of claim 20 that do not appear to be explicitly taught in their entirety by the combination of Chakra and Bezemer:
The claimed “duration prediction model” is one with “machine-learning.” Johnson teaches, in para. [0069], “A learning loop 23 is established that finely records attributes and procedure times. As is the case when first classifying duration from the historical record, techniques including Artificial Neural Networks, Multivariate Regression, Analysis of Variance (ANOVA) and Correlation Analysis are used to refine predictive capability and tighten the confidence bounds.” The artificial neural networks in Johnson read on the claimed “machine learning.”
Johnson teaches business scheduling systems (see abstract) similar to the claimed invention and to the combination of Chakra and Bezemer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forecasting (estimating) processes of the combination of Chakra and Bezemer to include the neural network aspects of Johnson, for improving forecast accuracy, as taught by Johnson (see para. [0069]).

Response to Arguments
Applicant’s arguments with respect to the rejections of the claims under 35 USC 103 (see pp. 8-19 of the Response) have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the applicant’s arguments allege that the previously-cited Chakra and Subbu references fail to teach the amended language of various claims. The 35 USC 103 rejections presented above continue to rely on Chakra, but do not rely on Subbu, and instead, rely on the newly-cited Bezemer and May references (among other references) to reject the amended language. Because the applicant’s arguments focus primarily on Subbu failing to remedy the deficiencies of Chakra, the arguments are moot now that Bezemer and May are cited as remedying any deficiencies of Chakra.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
U.S. Pat. App. Pub. No. 2016/0358126 A1 to Bostick et al. describes, in para. [0037], “the system (e.g., computer 102 shown in FIG. 1) analyzes an enterprise-wide archive of calendar invitations to extract metadata regarding past meetings. The information contained within each calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees; and Invitee status (accept, rejected, delegated, and so forth).”
U.S. Pat. App. Pub. No. 2017/0308866 A1 to Dotan-Cohen et al. describes, in para. [0086], “Duration feature 316 may be used to detect a pattern for prior meeting events based on a duration of the prior meeting events. For example, if the user profile has displayed a pattern of accepting invitations for prior meeting events under two hours and declining prior meeting events for meetings scheduled for over two hours, this pattern may be detected. Further, information provided by user activity monitor 280 (or identified by semantic information analyzer 233) may indicate that prior meeting events associated with a one-hour duration typically only last 45 minutes. For example, if a user device indicates a location different from a location of the prior meeting event 45 minutes after the start of the prior meeting event, it may be inferred that the meeting event only lasted 45 minutes.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624